SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended: June 30, 2008 [] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number1-32522 Trafalgar Resources, Inc. (Name of Small Business Issuer in its charter) Utah 91-0974149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) P.O. Box 2017, Sandy, Utah 84091-2017 (Address of principal executive offices and Zip Code) (801) 784-1114 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1)Yes [X]No [](2)Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class "A" Voting Common Stock, no par value 5,250,915 Title of Class Number of Shares Outstanding as of August 8, PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trafalgar Resources, Inc. FINANCIAL STATEMENTS (UNAUDITED) The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the periods presented have been made.These financial statements should be read in conjunction with the accompanying notes, and with the historical financial information of the Company. 2 Trafalgar Resources, Inc. BALANCE SHEET UNAUDITED June 30, 2008 ASSETS CURRENT ASSETS Cash $ 6,937 Prepaid expenses 0 TOTAL CURRENT ASSETS 6,937 $ 6,937 LIABILITIES AND SHAREHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable $ 0 Interest payable 302 Income taxes payable 0 TOTAL CURRENT LIABILITIES 302 CONTINGENT LIABILITIES Note payable Related party (Note 2) 20,000 TOTAL LIABILITIES 20,302 SHAREHOLDERS' (DEFICIT) Common stock no par value, 100,000,000 shares authorized, 5,250,929, shares issued at June 30, 2008 137,413 Retained deficit (103,925) Deficit from re-entering development stage (46,853) TOTAL SHAREHOLDERS' (DEFICIT) (13,365) $ 6,937 3 Trafalgar Resources, Inc. STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended June 30, Period from re-entering development stage to June 30, 2008 2007 2008 Income $ 0 $ 0 $ 2 Cost of Sales 0 0 0 GROSS PROFIT 0 0 2 Expenses General and Administrative 1,830 1,435 45,213 Interest Expense 225 113 1,242 2,055 1,548 46,455 (LOSS) BEFORE TAXES (2,055) (1,548) (46,453) PROVISION FOR TAXES 0 0 400 NET (LOSS) $ (2,055) $ (1,548) $ (46,853) (LOSS) PER COMMON SHARE Basic and fully diluted loss per weighted average common share outstanding $ (0.00) $ (0.00) Weighted average number of common shares outstanding 5,250,929 5,250,929 4 Trafalgar Resources, Inc. STATEMENTS OF OPERATIONS UNAUDITED Nine Months Ended June 30, Period from re-entering development stage to June 30, 2008 2007 2008 Income $ 0 $ 0 $ 2 Cost of Sales 0 0 0 GROSS PROFIT 0 0 2 Expenses General and Administrative 8,177 7,015 45,213 Interest Expense 488 152 1,242 8,665 7,167 46,455 (LOSS) BEFORE TAXES (8,665) (7,167) (46,453) PROVISION FOR TAXES 0 0 400 NET (LOSS) $ (8,665) $ (7,167) $ (46,853) (LOSS) PER COMMON SHARE Basic and fully diluted loss per weighted average common share outstanding $ (0.00) $ (0.00) Weighted average number of common shares outstanding 5,250,929 5,250,929 5 Trafalgar Resources, Inc. STATEMENTS OF CASH FLOWS UNAUDITED Nine Months Ended June 30, Period from re-entering development stage to June 30, 2008 2007 2008 OPERATING ACTIVITIES Net (Loss) $ (8,665) $ (7,167) $ (46,853) Adjustments to reconcile not (loss) to net cash required by operating activities: Interest non-cash 38 152 302 Changes in operating assets and liabilities: Prepaid Expenses 0 0 0 Accounts Payable (750) 0 (5,269) Income Taxes payable (100) (100) (1,243) NET CASH REQUIRED BY OPERATING ACTIVITIES (9,477) (7,115) (53,063) FINANCING ACTIVITIES Loans 10,000 10,000 20,000 Stock Sold 0 0 40,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 10,000 10,000 60,000 NET INCREASE (DECREASE) IN CASH 523 2,885 6,937 CASH AT BEGINNING OF PERIOD 6,414 4,911 0 CASH AT END OF PERIOD $ 6,937 $ 7,796 $ 6,937 CASH PAID FOR TAXES $ 100 $ 0 $ 1,724 CASH PAID FOR INTEREST $ 450 $ 0 $ 940 6 Trafalgar Resources, Inc. Notes to Financial Statements (Unaudited) June 30, 2008 Note 1: Summary of Significant Accounting Policies Development stage enterprise Trafalgar Resources, Inc. (the "Company") was incorporated under the laws of the State of Utah on October 25, 1972. The Company is considered a development stage enterprise as defined in SFAS 7 because since October 1, 2003, it has not commenced operations that have resulted in significant revenue and the Company's efforts have been devoted primarily to activities related to raising capital and attempting to acquire an operating entity. Unaudited information The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB and Item 310 of Regulation SB of the United States Securities and Exchange Commission. Accordingly, they do not include all of the information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary to present fairly the financial position and results of operations for the periods presented have been made. These financial statements for the nine months ended June 30, 2008, should be read in conjunction with the accompanying notes and with the historical financial information of the Company, and are not necessarily indicative of the results that may be expected for the year ending September 30, 2008. Use of estimates These financial statements are prepared in conformity with accounting principles generally accepted in the United States of America and require that management make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities. The use of estimates and assumptions may also affect the reported amounts of revenues and expenses. Actual results could differ from those estimates or assumptions. Net loss per share of common stock The loss per share of common stock is computed by dividing the net loss during the period presented by the weighted average number of shares outstanding during that same period. Income taxes The Company has not had any income in prior periods and therefore, no income taxes were paid. Management has determined that future taxable income may not be allowed to offset prior losses and therefore has not established a deferred tax asset. 7 Trafalgar Resources, Inc. Notes to Financial Statements (Unaudited) June 30, 2008 Note 1: Summary of Significant Accounting Policies (continued) Revenue recognition The Company has not had any realizable sources of revenue and consequently, has not established a policy for the recognition of revenue. New accounting pronouncements In May 2008, the FASB issued Statement No. 162, “The Hierarchy of Generally Accepted Accounting Principles.”This statement identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles (GAAP) in the United States (the GAAP hierarchy).This statement is effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “the Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.” In May 2008, the FASB issued Statement No. 163 “Accounting for Financial Guarantee Insurance Contracts—an interpretation of FASB Statement No. 60.”The premium revenue recognition approach for a financial guarantee insurance contract links premium revenue recognition to the amount of insurance protection and the period in which it is provided. For purposes of this statement, the amount of insurance protection provided is assumed to be a function of the insured principal amount outstanding, since the premium received requires the insurance enterprise to stand ready to protect holders of an insured financial obligation from loss due to default over the period of the insured financial obligation.This Statement is effective for financial statements issued for fiscal years beginning after December 15, In December 2007, the Financial Accounting Standards Board issued Statement of
